            Case: 1:15-cv-07592 Document #: 46 Filed: 03/10/20 Page 1 of 5 PageID #:146




      z
      o
E)
G\I
GI    E.
      co
e,
      cf)
G,
      =
      I
      F-




                                           lrl   -- | ,/   ^ llt,   -   /,/   ltt   ,, I




                   | ^lr   D lrlt   (
Case: 1:15-cv-07592 Document #: 46 Filed: 03/10/20 Page 2 of 5 PageID #:147




      u--- //rfz




                                              'B).o,
Case: 1:15-cv-07592 Document #: 46 Filed: 03/10/20 Page 3 of 5 PageID #:148




                                                                  t ^l/




              4-2cleD
Case: 1:15-cv-07592 Document #: 46 Filed: 03/10/20 Page 4 of 5 PageID #:149




                                                              0l f'h.-/




         :3'4-2A
-cv-07592 Document #: 46 Filed: 03/10/20 Page 5 of 5 Pa


  lt'*
                                                                            $s r
  N
  \1*-
                                                                 &P u
                                                                        F{*
                                                                        f\ S,
                                                                        .S
  N
  h-{
            t,
            L!
                                    i
                                     ;
                                         '-,- tr- j"l
                                           _,l'-,J                                                 $
  r\                               ($,
                                    A,r
                                                                            N                      N
  g\
                                                                                                   \
                                                                            \                      \
                                                                                                   *
                                                                                                   q
                                                               :                    a--




                                                               -
                                                            J^                      .-
                                                        I                       I

                                                        Y
                                                                                    a-an


                                                        (.r^",
                                                            ,               \




                                                           \: -
                                                            lJ
                                                                            -
                                                                                    -

                                                                                    -
                                                                                     a-r-




                                                                --: -
                                                            L.l7                ,
                                                            -r:                         -=:




                  ts                                            t\,
                                                                \t




            e
                                                                                        -


                                                                (J:, -
                 $*\s\ \
                  \
                                                                 z-.




            \ \s                                                t\r:
                                                                F\l-
                                                                                         -.


            C\.                                                 \/:
                                                                ^A:
                                                                rI---

          \"s           Qt\\ S                                   '
                                                                ,_\:
                                                                       a-



                                                                 \^r,-
           e      e
                  "(^                                            ,h: -:

            H
            a\
                  \

                  F
                    $I                                                ---                   -a--




            N.    \
            trN
            N     F..
                  3
                        x$
                        B\



                        FN
                  h SN
                  t     w
                        t\,
                        \
                        $,
                              *"




                        S
                        \
